Per Curiam.
This is an application for leave to appeal from the denial of post conviction relief.
After a hearing before Evans, J., at which the petitioner *606was represented by court-appointed counsel and at which he was present in person and testified on his own behalf, the court considered all of the contentions of the petitioner and properly decided each of them as is clearly set forth in its opinion and order dismissing the petition.
Leave to appeal is therefore denied.

Application denied.